Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: output unit in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “output unit” in Claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim 14 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent Claims 15-23 are also rejected under 35 U.S.C. 112(b) for the same reason as the independent Claim 14 which they are dependent from.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 14, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG PUB 20100318399), hereinafter "Li", in views of Brieskorn (US PG PUB 20140258413), hereinafter " Brieskorn".
Regarding Claim 1, Li discloses:
A method for operating a device (i.e. method for operating a computing device for adaptively supporting a meeting) (Abstract, Fig. 1A and ¶ 0016 - 0017), 
the method comprising: 
allocating a first resource to a first user and a second resource to a second user based on first information for the first user and second information for the second user (i.e. each meeting participant may be allotted/allocated with time [i.e. resource] for active meeting participation; For example, a template 106 may list three speakers, an order of importance for each speaker, and an allotted/allocated time for each speaker [i.e. allocating a first speaker/user] with a first allotted time [i.e. a first resource] and a second speaker/user with a second allotted time [i.e. a second resource]; allotted time are assigned/allocated to each speaker/user based on corresponding meeting agenda entries [i.e. first information and second information] in  the template 106 for speakers 
obtaining third information for the first user through at least part of the allocated first resource (i.e. the system/method may identify/obtain the information [i.e. third information] indicating that a particular speaker [i.e. the first user] has spoken much longer that his or her allotted time [i.e. the allotted first resource]) (¶ 0030); and 
adjusting the first resource and the second resource based on the obtained third information and the second information (i.e. based on the information [i.e. the obtained third information] indicating that a particular speaker has spoken much longer that his or her allotted time [i.e. the allotted first resource] and the meeting agenda entries [i.e. the second information], the method/system may update the allotted time segment for the speaker [i.e. the first resource] and allotted time segment for the remaining speakers/users [i.e. the second resource]; For example, the method/system may select between the two remaining speakers [i.e. one of the speaker will lose the allotted time segment / adjusting the second resource]) (¶ 0030, ¶ 0078 and ¶ 0083), 
wherein the first resource and the second resource are associated with a meeting (i.e. allotted time segment for the first speaker [i.e. the first resource] and allotted time segment for the remaining speakers [i.e. the second resource] are for participating in a meeting) (¶ 0030 and ¶ 0032).
However, Li does not explicitly disclose:
wherein the first information includes, at least one of sound information for the first user, image information for the first user, or environment information for the first user, and

On the other hand, in the same field of endeavor, Brieskorn teaches:
wherein the first information includes, at least one of sound information for the first user, image information for the first user, or environment information for the first user (i.e. voice signal [i.e. sound information] of a particular user [i.e. the first user] may be recognized by the system, and the speaking time [i.e. the first resource] of the participant may be associated with the participant based on the recognition of the voice signal [i.e. sound information] of the participant [i.e. the first user]) (¶ 0016 – 0017), and
wherein the second information includes at least one of sound information for the second user, image information for the second user, or environment information for the second user (i.e. voice signal [i.e. sound information] of a particular user [i.e. the second user] may be recognized by the system, and the speaking time [i.e. the second resource] of the participant may be associated with the participant based on the recognition of the voice signal [i.e. sound information] of the participant [i.e. the second user]) (¶ 0016 – 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Li to include the feature wherein the first information includes, at least one of sound information for the first user, image information for the first user, or environment information for the first user, and wherein the second information includes at least one of sound information for the second user, image information for the second user, or environment information 


Regarding Claim 2, Li and Brieskorn disclose:
wherein the adjusting the first resource and the second resource comprises: identifying the first user from among a plurality of users based on the obtained third information (Brieskorn – i.e. the participant [i.e. the first user] may be identified based on the recognition of the participant’s voice signal [i.e. third information]) (Brieskorn - ¶ 0016 - 0017); 
generating first modified information about the first user by comparing the first information with the obtained third information (Brieskorn - i.e. the participant’s voice signal [i.e. third information] may be matched with current speaking time duration [i.e. the first information] to identify the total speaking time duration [i.e. first modified information]) (Brieskorn - Fig. 1 and ¶ 0028 - 0029); and 
adjusting the first resource and the second resource based on the first modified information and the second information (Li - i.e. based on the information [i.e. the first modified information] indicating that a particular speaker has spoken much longer that his or her allotted time, the method/system may update the allotted time segment for the speaker [i.e. the first resource] and allotted time segment for the remaining speakers/users [i.e. the second resource]; For example, the method/system may select 
wherein the obtained third information comprises at least one of a voice signal of the first user, an identifier of the first user, or an image containing the first user (Brieskorn – i.e. the participant [i.e. the first user] may be identified based on the recognition of the participant’s voice signal [i.e. third information]) (Brieskorn - ¶ 0016 - 0017).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 11, Li and Brieskorn disclose, in particular Li teaches:
updating training data for an artificial intelligence (AI) algorithm based on an amount of change of the adjusted first and second resources (i.e. the system may adaptively/intelligently [i.e. artificial intelligence AI] manage the meeting and create template [i.e. amount of change of the adjusted first and second resources] based on meeting and/or updates knowledge [i.e. updating training data for an artificial intelligence AI algorithm]) (410 – Fig. 4, 508 – Fig. 5, ¶ 0077 - 0080), 
wherein the first information and the third information correspond to a first parameter for determining a meeting pattern using the Al algorithm, and wherein the second information corresponds to a second parameter for the determining the meeting pattern using the Al algorithm (i.e. The computing device may select the stored templates [i.e. including the first information, second information and third information] based on a match between a meeting type of a template [i.e. parameters for determining the meeting 



Regarding Claim 14, Li discloses:
A device (i.e. a computing device 102) (Fig. 2 and ¶ 0055) comprising: 
an output unit configured to provide a user with allocated resources (i.e. output mechanism 212 [i.e. an output unit] for providing meeting templates which identifies allotted meeting time segments [i.e. allocated resources] to the participants/users) (212 – Fig. 2 and ¶ 0055 -0056); and 
at least one processor (i.e. processor 210) (210 – Fig. 2) configured to: 
allocate a first resource to a first user and a second resource to a second user based on first information for the first user and second information for the second user (i.e. each meeting participant may be allotted/allocated with time [i.e. resource] for active meeting participation; For example, a template 106 may list three speakers, an order of importance for each speaker, and an allotted/allocated time for each speaker [i.e. allocating a first speaker/user] with a first allotted time [i.e. a first resource] and a second speaker/user with a second allotted time [i.e. a second resource]; allotted time are assigned/allocated to each speaker/user based on corresponding meeting agenda entries [i.e. first information and second information] in  the template 106 for speakers [i.e. based on first information for the first user and second information for the second user]) (106 – Fig. 1A, ¶ 0002, ¶ 0024 and ¶ 0030);

adjust the first resource and the second resource based on the obtained third information and the second information (i.e. based on the information [i.e. the obtained third information] indicating that a particular speaker has spoken much longer that his or her allotted time [i.e. the allotted first resource] and the meeting agenda entries [i.e. the second information], the method/system may update the allotted time segment for the speaker [i.e. the first resource] and allotted time segment for the remaining speakers/users [i.e. the second resource]; For example, the method/system may select between the two remaining speakers [i.e. one of the speaker will lose the allotted time segment / adjusting the second resource]) (¶ 0030, ¶ 0078 and ¶ 0083), 
wherein the first resource and the second resource are associated with a meeting (i.e. allotted time segment for the first speaker [i.e. the first resource] and allotted time segment for the remaining speakers [i.e. the second resource] are for participating in a meeting) (¶ 0030 and ¶ 0032).
However, Li does not explicitly disclose:
wherein the first information, includes at least one of sound information for the first user, image information for the first user, and environment information for the first user, and wherein the second information includes at least one of sound information for the second user, image information for the second user, or environment information for the second user.

wherein the first information, includes at least one of sound information for the first user, image information for the first user, and environment information for the first user (i.e. voice signal [i.e. sound information] of a particular user [i.e. the first user] may be recognized by the system, and the speaking time [i.e. the first resource] of the participant may be associated with the participant based on the recognition of the voice signal [i.e. sound information] of the participant [i.e. the first user]) (¶ 0016 – 0017), and
wherein the second information includes at least one of sound information for the second user, image information for the second user, or environment information for the second user (i.e. voice signal [i.e. sound information] of a particular user [i.e. the second user] may be recognized by the system, and the speaking time [i.e. the second resource] of the participant may be associated with the participant based on the recognition of the voice signal [i.e. sound information] of the participant [i.e. the second user]) (¶ 0016 – 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Li to include the feature wherein the first information includes, at least one of sound information for the first user, image information for the first user, or environment information for the first user, and wherein the second information includes at least one of sound information for the second user, image information for the second user, or environment information for the second user as taught by Brieskorn so that the speaking time of a participant/user may be associated with the participant/user based on the recognition of the voice signal  of the participant/user (¶ 0016 – 0017).

Regarding Claim 15, Li and Brieskorn disclose:
at least one processor is, in order to adjust the first resource and the second resource, configured to: identify the first user from among a plurality of users based on the obtained third information (Brieskorn – i.e. the participant [i.e. the first user] may be identified based on the recognition of the participant’s voice signal [i.e. third information]) (Brieskorn - ¶ 0016 - 0017); 
generate first modified information about the first user by comparing the first information with the obtained third information (Brieskorn - i.e. the participant’s voice signal [i.e. third information] may be matched with current speaking time duration [i.e. the first information] to identify the total speaking time duration [i.e. first modified information]) (Brieskorn - Fig. 1 and ¶ 0028 - 0029); and 
adjust the first resource and the second resource based on the first modified information and the second information (Li - i.e. based on the information [i.e. the first modified information] indicating that a particular speaker has spoken much longer that his or her allotted time, the method/system may update the allotted time segment for the speaker [i.e. the first resource] and allotted time segment for the remaining speakers/users [i.e. the second resource]; For example, the method/system may select between the two remaining speakers [i.e. one of the speaker will lose the allotted time segment / adjusting the second resource]) (Li - ¶ 0030, ¶ 0078 and ¶ 0083), 
wherein the obtained third information comprises at least one of a voice signal of the first user, an identifier of the first user, or an image containing the first user (Brieskorn 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.


Regarding Claim 22, Li and Brieskorn disclose, in particular Li teaches:
wherein the at least one processor is further configured to: update training data for an artificial intelligence (AI) algorithm based on an amount of change of the adjusted first and second resources (i.e. the system may adaptively/intelligently [i.e. artificial intelligence AI] manage the meeting and create template [i.e. amount of change of the adjusted first and second resources] based on meeting and/or updates knowledge [i.e. updating training data for an artificial intelligence AI algorithm]) (410 – Fig. 4, 508 – Fig. 5, ¶ 0077 - 0080), 
wherein the first information and the third information correspond to a first parameter for determining a meeting pattern using the Al algorithm, and wherein the second information corresponds to a second parameter for the determining the meeting pattern using the Al algorithm (i.e. The computing device may select the stored templates [i.e. including the first information, second information and third information] based on a match between a meeting type of a template [i.e. parameters for determining the meeting pattern using the Al algorithm] and a meeting type of a meeting for which the selected template is to be used) (¶ 0081).


Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in views of Brieskorn as applied to claims 1 and 14 above, and further in view of Kaminsky et al. (US PG PUB 20120140681), hereinafter "Kaminsky".
Regarding Claim 10, Li and Brieskorn disclose all the features with respect to Claim 1.
However, the combination of Li and Brieskorn does not explicitly disclose:
if a voice signal of the first user overlaps a voice signal of a third user during a predetermined period of time, determining an order of speaking of the first user and the third user according to a priority of the first user and a priority of the third user; and allocating resources to the first user or the third user according to the determined order of speaking.
On the other hand, in the same field of endeavor, Kaminsky teaches:
if a voice signal of the first user overlaps a voice signal of a third user during a predetermined period of time, determining an order of speaking of the first user and the third user according to a priority of the first user and a priority of the third user (i.e. Participants 1 and 3 speak at the same time during the main conference [i.e. if a voice signal of the first user overlaps a voice signal of a third user during a predetermined period of time], the method may determine which participant belongs to the higher priority group; Then, the participant who belongs to the higher priority group is selected to speak while other participant is muted [i.e. determining an order of speaking of the first user and the third user according to a priority of the first user and a priority of the third user]) (530 & 540 – Fig. 5; and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Li and Brieskorn to include the feature wherein if a voice signal of the first user overlaps a voice signal of a third user during a predetermined period of time, determining an order of speaking of the first user and the third user according to a priority of the first user and a priority of the third user; and allocating resources to the first user or the third user according to the determined order of speaking as taught by Kaminsky so that the a conference participant who belongs to the higher priority group may be permitted to speak first if two or more participants speak at the same time during the meeting (¶ 0054 – 0056).





However, the combination of Li and Brieskorn does not explicitly disclose:
wherein the at least one processor is further configured to: if a voice signal of the first user overlaps a voice signal of a third user during a predetermined period of time, determine an order of speaking of the first user and the third user according to a priority of the first user and a priority of the third user; and allocate resources to the first user or the third user according to the determined order of speaking.
On the other hand, in the same field of endeavor, Kaminsky teaches:
wherein the at least one processor is further configured to: if a voice signal of the first user overlaps a voice signal of a third user during a predetermined period of time, determine an order of speaking of the first user and the third user according to a priority of the first user and a priority of the third user (i.e. Participants 1 and 3 speak at the same time during the main conference [i.e. if a voice signal of the first user overlaps a voice signal of a third user during a predetermined period of time], the method may determine which participant belongs to the higher priority group; Then, the participant who belongs to the higher priority group is selected to speak while other participant is muted [i.e. determining an order of speaking of the first user and the third user according to a priority of the first user and a priority of the third user]) (530 & 540 – Fig. 5; and
allocate resources to the first user or the third user according to the determined order of speaking (i.e. if the Direct Reports group has a higher priority status than the Remote Employees group step 540, then Participant 1 [i.e. the first user] is selected to speak step 550 based on Participant's 1 association with the Direct Reports group, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Li and Brieskorn to include the feature wherein the at least one processor is further configured to: if a voice signal of the first user overlaps a voice signal of a third user during a predetermined period of time, determine an order of speaking of the first user and the third user according to a priority of the first user and a priority of the third user; and allocate resources to the first user or the third user according to the determined order of speaking as taught by Kaminsky so that the a conference participant who belongs to the higher priority group may be permitted to speak first if two or more participants speak at the same time during the meeting (¶ 0054 – 0056).


Allowable Subject Matter
Claims 4, 5, 6, 8, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451